Citation Nr: 9926957	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-28 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for atopic 
dermatitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to August 3, 1995 
for the assignment of a 10 percent evaluation for atopic 
dermatitis.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The Board remanded this case to the RO for further 
development, to include efforts to retrieve the veteran's 
original claims file (his current claims file is a rebuilt 
file) and to obtain a list of treatment providers from the 
veteran, in February 1998.  However, efforts to retrieve the 
veteran's claims file proved unsuccessful, and he indicated 
in an August 1998 statement that he was unable to provide 
further medical evidence pertaining to his claims on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.   The veteran's service-connected atopic dermatitis is 
manifested by a skin rash in the areas of the external ear 
canals, shoulders, upper back, posterior neck, right volar 
wrist, and right forearm; additionally, marked 
lichenification was noted in the area of the right volar 
wrist.

3.  The veteran's claims file is a rebuilt file that does not 
indicate that he appealed the initial noncompensable (zero 
percent) evaluation granted for his service-connected atopic 
dermatitis.

4.  The veteran's claims file reflects that his claim for an 
increased evaluation for atopic dermatis was received on 
August 3, 1995, and the RO increased this evaluation to 10 
percent in a January 1996 rating decision, effective August 
3, 1995, on the basis of findings from a December 1995 VA 
examination.

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for atopic 
dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 
(1998).

2.  The requirements for an effective date prior to August 3, 
1995 for the assignment of a 10 percent evaluation for atopic 
dermatitis have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for atopic 
dermatitis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for atopic dermatitis is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected condition has become 
more severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

As noted above, the veteran's original claims file has been 
determined to be unavailable, and the rebuilt claims file 
does not indicate the effective date of the initial grant of 
service connection for atopic dermatitis.  However, in the 
appealed January 1996 rating decision, the RO increased this 
evaluation from zero percent to 10 percent, effective August 
1995.  This evaluation has since remained in effect and is at 
issue in this case.

The RO based the assigned 10 percent evaluation on the 
results of the veteran's December 1995 VA skin examination.  
During this examination, the veteran complained of "bubbles 
and blisters" of dry skin on the lateral side of the fingers 
and patches of dry and scaling skin.  The veteran also noted 
that this condition precluded him from working in 
construction as a laborer or machinist.  The examination 
revealed a six centimeter (cm.) by two cm. red and slightly 
scaly lesion on the medial wrist, with a few excoriated 
areas.  The veteran noted that this rash had been present 
since May 1995.  A similar patch, measuring one cm. by one 
cm., was noted on the lateral aspect of the left hypothenar 
area.  An inspection of the right hand showed a six cm. by 
two cm. red and dry patch on the medial wrist and a similar 
patch in the web space between the first and second fingers 
measuring 1.5 cm. in diameter.  There were also faint red 
patches on the dorsum of the third and fifth 
metacarpophalangeal joints measuring one centimeter in 
diameter.  There was no fissuring of the skin on the hands.  
Also, there was no evidence of blisters on the lateral edges 
of the fingers and no lesion on the forearms.  The diagnosis 
was atopic dermatitis of the hands.

The veteran underwent a second VA skin examination in October 
1998, following the Board's remand.  During this examination, 
he noted that the rash on his left hand had almost cleared 
up, but the rash on his right wrist had continued.  Also, he 
reported a patch on his ankle and buttocks, worse during 
winter.  The examination revealed no rash involving the left 
hand, while the right wrist had two patches, measuring three 
cm. by three cm. and three cm. by two cm., that were flaky 
and reddened.  Also, there was a five cm. by two cm. 
erythematous flaky rash on the medial side of the hand.  The 
right ankle had an erythematous flaky rash measuring 1.5 cm. 
by two cm.  Also, there were two small patches that were 
erythematous and flaky on the back side; these patches were 
one cm. by two cm. and one cm. by one cm. in size.  The right 
side of the face had erythema in a five cm. by two cm. patch 
and a six cm. by three cm. patch.  The left side of the face 
had two patches of flaky and erythematous rashes, both 
measuring two cm. by two cm. in size.  The diagnoses were 
eczema, seborrheic dermatitis of bilateral ear canals, and 
mild folliculitis.  The examiner further noted that this 
disability had been noted to be as likely as not present 
since service.

An accompanying VA dermatologic report, dated in October 
1998, contains findings of mild to moderate seborrheic 
dermatitis of external ear canals; mild folliculitis of the 
shoulders and upper back; a three cm. patch of erythema, with 
scaling or crusting on the posterior neck; a five cm. by six 
cm. patch of moderate to marked erythema and marked 
lichenification with mild to moderate fissuring of the right 
volar wrist; and mild erythema with scaling or crusting of 
the antecubital forearm.  The examiner also noted that this 
disability was likely to have been present since the 
veteran's discharge from service.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

In this case, the RO has evaluated the veteran's atopic 
dermatitis at the 10 percent rate under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998), which concerns eczema.  Under 
this section, a 10 percent evaluation is warranted for eczema 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
is warranted in cases of constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation is in order in cases of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.

In this case, the Board observes that the veteran's atopic 
dermatis appears to cover a wide range of anatomical areas.  
The October 1998 VA skin examination and accompanying 
dermatologic report revealed a skin rash in such areas as the 
external ear canals, shoulders, upper back, posterior neck, 
right volar wrist, and right forearm.  Significantly, marked 
lichenification was noted in the area of the right volar 
wrist.  Moreover, the veteran's examiners indicated that this 
disability, as a whole, was as likely as not related to 
service.  This evidence suggests that the clinical picture of 
the veteran's atopic dermatitis more closely resembles the 
criteria for a 30 percent evaluation than that for the 
currently assigned 10 percent evaluation, particularly in 
view of the finding of "marked" lichenification in the 
right volar wrist area.  As such, a 30 percent evaluation is 
warranted for this disorder.

In reaching this decision, the Board would point out that 
there is no evidence of ulceration or extensive exfoliation 
or crusting, systemic or nervous manifestation, or 
exceptionally repugnant eczema.  While lichenification in the 
right volar wrist area has been noted to be marked in 
severity, the veteran's skin disability in other anatomical 
areas has been noted to be mild or moderate in severity.  As 
a whole, these findings support an increased evaluation of 30 
percent, and no more, for the veteran's atopic dermatitis.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected atopic dermatitis has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While the veteran reported during 
his December 1995 VA examination that his service-connected 
skin disorder limited his employability, he has submitted no 
documentary evidence in support of this contention.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1998).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to an effective date prior to August 3, 1995 
for the assignment of 
a 10 percent evaluation for atopic dermatitis.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Except as otherwise 
provided, the effective date of an increase in compensation 
will be the date of receipt of the veteran's claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (1998).  In cases of disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2) (1998).  
However, in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 C.F.R. § 3.400(o)(2) is inapplicable in 
cases in which the filing of the claim preceded the increase.  
Instead, such a case requires the application of the general 
rule outlined in 38 C.F.R. § 3.400(o)(1).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1998).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (1998).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (1998).  Further, 
38 C.F.R. § 3.157(b) (1998) provides that, once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the date of an outpatient or hospital 
examination or admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted.  The provision only applies 
where such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year of the date of such examination or 
treatment.  38 C.F.R. § 3.157(b)(1).  The date of receipt of 
evidence from a private physician or layman will be accepted 
as the date of an informal claim when the evidence furnished 
by or on behalf of the claimant is within the competence of 
the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. § 
3.157(b)(2).

As noted above, the veteran's current claims file is a 
rebuilt claims file, as the original claims file has been 
determined to be unavailable.  As such, there is no record in 
the claims file indicating the effective date of the initial 
grant of service connection for atopic dermatis and the 
assignment of a noncompensable evaluation for this 
disability.  The Board does note that the veteran has 
submitted a VA letter dated January 18, 1983, in which the 
veteran was informed that his claim for disability benefits 
had been disallowed and in which he was informed that his 
skin condition was service-connected but was less than 10 
percent disabling.  The veteran contends that he filed an 
appeal of this determination and that he never heard from the 
VA concerning his appeal.  In support of this contention, the 
veteran submitted another letter from VA dated February 16, 
1983, in which the veteran was informed that the VA had 
received his application for benefits and that there was no 
need for him to take additional action at that time.  He 
asserts that his claim has been therefore, open since that 
time and had the VA examined him in 1982, he would have been 
awarded benefits.  Therefore, he concludes that the effective 
date of the award of disability compensation should go back 
to the date of discharge from service.  

From a review of the record, the Board notes that the RO is 
not in receipt or possession of any evidence dated or 
received prior to August 3, 1995, that can reasonably be 
construed as a formal or informal claim of entitlement to an 
increased rating.  Further, even if the Board was to find 
that the record contained a claim for increase dated earlier 
than August 3, 1995, it was not factually ascertainable that 
an increase was warranted at any time prior to August 1995.  
In this regard, the Board notes that there is no medical 
evidence of record whatsoever dated prior to December 1995.  
In fact, the Board's remand in February 1998 was 
precipitated, in part, by the lack of medical evidence in the 
file.  The veteran, however, responded, on remand, to the 
request for information regarding medical treatment since 
discharge, that he was unable to locate any medical records 
of treatment of the disability at issue since his discharge 
from service.  Although the record on appeal contains a cover 
letter from a veterans service organization apparently 
attached to a claim made on the veteran's behalf in February 
1993, there is no indication as to the specifics of this 
claim.  Further, the cover letter indicates only that the 
attachments included a VA Form 21-22, a certified copy of 
discharge, a copy of Physical Evaluation Board Proceedings, 
and a letter from VA.  There is no indication that 
contemporaneous medical evidence was submitted at that time, 
and the veteran has indicated that he did not seek treatment 
from VA for the 13 years following service.  The first 
submission of record from the veteran indicating that he 
sought an increased evaluation for atopic dermatitis is a 
statement received by the RO in August 3, 1995.  Following a 
VA examination conducted in December 1995, the RO increased 
the evaluation for atopic dermatitis to 10 percent in a 
January 1996 rating decision.  This increase was effectuated 
as of August 3, 1995.

As noted above, the Board observes that, in a June 1999 
statement, the veteran argued that this evaluation should 
have effectuated as of the date of his separation from 
service in 1982, as he was treated by a dermatologist during 
service and his condition has remained the same since then.  
However, the record establishes that the veteran's current 
claim was received by the RO on August 3, 1995.  There is no 
evidence reflecting an increase in disability prior to that 
date; rather, the RO based the increased evaluation of 10 
percent on the results of a December 1995 VA examination.  
Even if is determined that the veteran's claim for increase 
pre-dated the August 1995 claim for increase, the Board notes 
that the record does not indicate that it was factually 
ascertainable that an increase in disability had occurred 
until the December 1995 VA examination despite the fact that 
the RO awarded the 10 percent disability evaluation as of the 
date of the August 1995 claim.  As such, the requirements for 
an effective date prior to August 3, 1995 for the assignment 
of a 10 percent evaluation for atopic dermatitis have not 
been met, and the veteran's claim for an earlier effective 
date must be denied. 


ORDER

A 30 percent evaluation for atopic dermatitis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An effective date prior to August 3, 1995 for the assignment 
of a 10 percent evaluation for atopic dermatitis is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

